—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the verdict finding him guilty of driving while intoxicated (Vehicle and Traffic Law § 1192 [3]) is against the weight of the evidence (see, People v Pierce, 268 AD2d 883, lv denied 94 NY2d 924; People v D’Angelo, 244 AD2d 788, 789, lv denied 91 NY2d 890). The sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, Drury, J.— Felony Driving While Intoxicated.) Present — Green, J. P., Hayes, Wisner, Kehoe and Lawton, JJ.